oan zt i BNO EA IO ore
pmererrr ! LEAR ERS LTE NCTE IRA RT et
ee eee sree 2 OME AAALAC AEST

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TAE DANIEL LEE,

 

 

 

 

Plaintiff,
-against- : ORDER
WOODSTOCK OUTDOOR COMPANY, INC. : 17-CV-7696 (JPO) (KNF)
d/b/a WOODSTOCK OUTDOOR COMPANY,
and NABILE TASLIMANT in his individual
Capacity,

Defendants.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

On September 17, 2019, the Court granted the plaintiffs request to “hold in abeyance his inquest
submissions so that he may be [sic] complete the prosecution of claims against defendant [Nabile]
Talismant” (“Talismant”) and directed that the plaintiff advise the Court when the prosecution of those
claims has been completed. Docket Entry No. 55. The docket sheet maintained by the Clerk of Court for
this case does not indicate that the plaintiff took any action concerning defendant Talismant after the
Court’s September 17, 2019 order.

On or before December 19, 2019, the plaintiff shall file a writing setting forth: (a) what steps, if
any, he has undertaken in connection with the prosecution of his claims against Talismant; and (b) what,
if anything, prevented him from taking steps to prosecute his claims against Talismant. The plaintiff
should be mindful that his inquest submissions cannot be held in abeyance indefinitely and that failure to
prosecute claims against Talismant may be subject to dismissal by the assigned district judge.

Dated: New York, New York
December 12, 2019 SO ORDERED:

ee ae
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 

 
